47 N.J. 161 (1966)
219 A.2d 615
ANTHONY J. MAZZA AND MARY ANN MAZZA ET AL., PLAINTIFFS-APPELLANTS,
v.
THE BOARD OF ADJUSTMENT OF THE CITY OF BRIDGETON ET AL., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued March 8, 1966.
Decided May 9, 1966.
Mr. William Gallner argued the cause for appellants (Mr. Steven Z. Kleiner, on the brief; Messrs. Gallner & Kleiner, attorneys).
Mr. David L. Horuvitz argued the cause for respondent, Mary Schrank.
*162 Mr. Arnold L. Bauer argued the cause for respondents the Mayor and City Council of the City of Bridgeton and the Planning Board of the City of Bridgeton.
Mr. Basil D. Beck, Jr., argued the cause for respondent the Board of Adjustment of the City of Bridgeton.
The opinion of the court was delivered PER CURIAM.
In this matter which was certified for disposition by us, the municipality granted a zoning variance to authorize construction of a garden apartment on land zoned against such structures. During pendency of the appeal the city amended the zoning ordinance in such fashion that garden apartments became a permitted use in the zone where the property in question is located. Under the circumstances, on the record before us the issue is moot, and therefore the appeal is dismissed. No costs.
For dismissal  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL and SCHETTINO.  6.
Opposed  None.